 



March 6, 2012

 

Nancy S. Stephenson

22610 US Highway 281 N., Suite 218
San Antonio, TX 78258

Re:          Severance Agreement

 

Dear Nancy:

 

In connection with your employment with Cross Border Resources, Inc. as the
Company’s Chief Accounting Officer, Treasurer and Secretary, the Company is
pleased to offer you (the “Executive”) the following severance package:

 

1.            Termination Without Cause. The Company may terminate this
Agreement without Cause at any time by the service of written notice of
termination to the Executive (the “Company Termination Date”). In the event
Executive is terminated without Cause by the Company (other than for death or
disability) prior to January 31, 2013, Executive will be paid the following
compensation within sixty (60) days of the Company Termination Date: a lump sum
cash payment in an amount equal to six (6) months of the Executive’s Annual Base
Salary.

 

2.            Termination For Cause. The Company may terminate this Agreement
for Cause by service of written notice of the event constituting Cause, and such
Cause continues for a period of thirty (30) days after written notification;
provided, however, that in the event Cause cannot or is unable to be cured, then
subject to this subsection (b), termination for Cause shall happen immediately
following delivery of written notice. In the event this Agreement is terminated
by the Company for Cause, the Company will not have any further obligations
towards Executive hereunder including, without limitation, any obligation of the
Company to provide any further payments or benefits to the Executive after the
effective date of such termination.

 

For purposes of this Agreement, “Cause” shall mean any of the following: (1)  an
intentional act of fraud, embezzlement, theft or any other material violation of
law by Executive; (2)  grossly negligent or intentional damage to the Company’s
reputation or assets caused by Executive; (3) grossly negligent or intentional
disclosure by Executive of Confidential Information (as defined below) contrary
to Executive’s obligations set forth herein; (4) the willful and continued
failure by Executive to substantially perform required duties for the Company
(other than as a result of Disability or death); (5) a material breach of this
Agreement by Executive; or (6) the willful engagement in illegal conduct, gross
misconduct by Executive, or a clearly established violation by Executive of the
Company’s written policies and procedures, which is demonstrably and materially
injurious to the Company, monetarily or otherwise. Any termination for Cause
must be approved by a majority of the disinterested or independent members of
the Board of Directors. If written notice has been delivered to Executive
alleging termination for Cause, Executive will have the right to request a Board
of Directors meeting to be held at a mutually agreeable time and location to be
attended by the members of the Board of Directors, at which meeting Executive
will have an opportunity to be heard. Failing such determination and opportunity
for hearing within thirty (30) days after delivery of the Company’s written
notice, any termination of this Agreement will be deemed to have occurred
without Cause.

 



 

 

 

 

3.            Termination by Executive Without Good Reason. Executive may
voluntarily terminate this Agreement without Good Reason by the service of
written notice of such termination to the Company specifying an effective date
of such termination ninety (90) days after the date of such notice (the
“Executive Termination Date”), during which time Executive may use remaining
accrued vacation days, or at the Company’s option, be paid for such days. In the
event this Agreement is terminated by Executive without Good Reason, the Company
will not have any further obligations to Executive including, without
limitation, any obligation of the Company to provide any further payments or
benefits to the Executive after the effective date of such termination.

 

4.            Termination by Executive For Good Reason. Executive may terminate
this Agreement for Good Reason by service of written notice of the event
constituting Good Reason, and such Good Reason continues for a period of thirty
(30) days after written notification; provided, however, that in the event such
Good Reason cannot or is unable to be cured, then termination for Good Reason
shall happen immediately following delivery of written notice. In the event
Executive terminates this Agreement for Good Reason prior to January 31, 2013,
then Executive will be paid the following compensation within sixty (60) days of
the Executive Termination Date: a lump sum cash payment in an amount equal to
six (6) months of the Executive’s Annual Base Salary.

 

For purposes of this Agreement, “Good Reason” shall mean any of the following:
(1) a material diminution in Executive’s authority, duties, or responsibilities
(including reporting responsibilities), except in connection with the
termination of his employment for Cause, or as a result of his Disability or
death; (2) a material diminution in Executive’s Annual Base Salary, except in
the case of consent or in the case the Company had a net loss for the previous
fiscal year; (3) the Company requiring Executive (without the consent of
Executive) to be based at any place outside a fifty (50) mile radius of his
place of employment immediately prior to such proposed relocation, except for
reasonably required travel on the Company’s business; (4) any material breach by
the Company of any provision of this Agreement; or (5) any purported termination
of Executive’s employment for Cause by the Company which does not otherwise
comply with the terms of this Agreement. If written notice has been delivered to
the Company alleging termination for Good Reason, the Board of Directors of the
Company will have the right to request a meeting with Executive to be held at a
mutually agreeable time and location, at which meeting the Company and Executive
will have an opportunity to be heard. Failing such determination and opportunity
for hearing within thirty (30) days after delivery of Executive’s written
notice, any termination of this Agreement by Executive will be deemed to have
occurred without Good Reason.

 

5.            Termination After Corporate Transaction. If a Corporate
Transaction (as hereafter defined) occurs prior to January 31, 2013, then
Executive will be entitled to a severance payment within ten (10) days of the
Corporate Transaction, as if she had been terminated without Cause. Executive’s
right to the foregoing payment shall not be in addition to any payment Executive
may be entitled to but in lieu of such payment. For the purpose of this
Agreement, a “Corporate Transaction” means the occurrence of any of the
following:

 



 

 

 

(1)            The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”).

 

(2)            The individuals who, as of the date hereof, constitute the Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the date hereof.

 

(3)            The consummation of a reorganization, merger, or consolidation of
the Company (a “Business Combination”), unless following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
surviving company’s outstanding shares of common stock or the combined voting
power.

 

(4)            The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

(5)            A sale, disposition or liquidation of at least 50% of the
Company’s assets.

 

6.            Effect of Termination. Subject to the surviving covenants and
obligations contained herein, the termination of this Agreement will terminate
all obligations of Executive to render services on behalf of the Company. Except
as otherwise provided herein, no accrued bonus, severance pay or other form of
compensation will be payable by the Company to Executive by reason of the
termination of this Agreement. In the event that payments are required to be
made by the Company under this Letter Agreement, Executive will not be required
to seek other employment as a means of mitigating the Company’s obligations
hereunder resulting from termination of Executive’s employment and the Company’s
obligations hereunder (including payment of severance benefits) will not be
terminated, reduced or modified as a result of Executive’s earnings from other
employment or self-employment. All keys, entry cards, credit cards, files,
records, financial information, furniture, furnishings, equipment, supplies and
other items relating to the Company will remain the property of the Company.
Executive will have the right to retain and remove all personal property and
effects that are owned by Executive and located in the offices of the Company.
Executive's entitlement to the benefits provided in this Letter Agreement are
contingent on Executive delivering to the Company a general release of all
claims.

 



 

 

 

Nothing herein shall be deemed to change your employment from an at-will
position or alter the other terms of your employment. Your employment shall be
terminable by you or the Company at any time; provided that the Company shall
pay to you any amounts required as described above.

 

If the foregoing is acceptable, please acknowledge your acceptance of the
foregoing severance package by signing on the line below.

 

 

  Sincerely,       CROSS BORDER RESOURCES, INC.           By: /s/ Brad
Heidelberg________________          Brad Heidelberg          Director and Chair
of the Compensation Committee

 

 

ACCEPTED AND AGREED:

 

 

/s/ Nancy S. Stephenson                         

Nancy S. Stephenson

 

 



 

 

 